Per Curiam.
This case is, in all respects but one, the same as Rue v. Mitchell. In that, the presiding magistrate was expressly averred to be a justice of the peace. “You have taken a false oath before Squire Rush, (meaning that the said plaintiff, had committed perjury before William Rush, Esquire, one of the justices of the peace, &c.”) Such were the words and the inuendo. Here they are: “You have, before this, taken a false oath for your father against me in a suit before Squire House], and swore me out of some money, (thereby meaning in a suit by the father of the said James against the said John before Philip Housel, Esquire, he, the said James, had sworn falsely and committed perjury.”) The express averment of magisterial character is; therefore, wanting. But its office is, at most, only to show with more certainty, the existence of jurisdiction. It, however, by no means necessarily shows it. *332The jurisdiction of a justice is limited, not only in its amount, but in the range of its objects; and to call the presiding magistrate a justice, is just as far from saying he had jurisdiction in the particular cause, as to call him, in popular language, a squire. There was no averment of jurisdiction in Rue v. Mitchell; and it would, therefore, seem to be inferrible from the imputation of perjury as a consequence of it. Beside, the import of the word esquire, or squire, is, in popular parlance of which the courts will take notice, precisely the same as that of justice; and in this respect, too, the difference is but a formal one.
Judgment affirmed.